NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                 Argued April 29, 2015 
                                 Decided May 4, 2015 
                                             
                                         Before 
 
                         WILLIAM J. BAUER, Circuit Judge 
                          
                         DANIEL A. MANION, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge 
 
No. 14‐2638 
 
UNITED STATES OF AMERICA,                      Appeal from the United States District 
      Plaintiff‐Appellee,                      Court for the Northern District of Illinois, 
                                               Eastern Division. 
      v.                                        
                                               No. 13‐cr‐920‐1 
OSCAR CORTEZ‐LOPEZ,                             
      Defendant‐Appellant.                     John Z. Lee, 
                                               Judge. 
 
                                      O R D E R 

       Oscar Cortez‐Lopez was prosecuted under 8 U.S.C. § 1326(a) when he returned to 
the United States after his fifth order of removal. He pleaded guilty and was sentenced 
to 63 months’ imprisonment. His sentence is below the guidelines range, but he argues 
that the punishment is substantively unreasonable in light of the time he spent in state 
custody for an unrelated drug crime before he was charged in federal court. 
Cortez‐Lopez argues that the district judge should have given more weight to his 
argument that, if federal prosecutors had charged him immediately after learning about 
his reentry, he might have ended up with a concurrent state sentence. As with any 
sentencing factor, however, Cortez‐Lopez’s disagreement with the weight given this 
No. 14‐2638                                                                         Page 2 
 
contention does not undermine the presumption of reasonableness that applies in this 
case. We affirm the sentence. 
         
        Since first entering the United States from Mexico in 1993, Cortez‐Lopez has had 
numerous encounters with law enforcement, including three drug‐trafficking 
convictions (in 2003, 2006, and 2013) and five removals (in 2000, 2004, 2005, 2006, and 
2008). He reentered the country illegally after each removal. In November 2013 he was 
charged with violating § 1326(a), and he pleaded guilty four months later. At that time 
he was serving a 9‐year Illinois state prison term for an unrelated drug‐trafficking 
offense. It is undisputed that the Department of Homeland Security first learned of 
Cortez‐Lopez’s illegal reentry in June 2010 when he was arrested for that drug crime. 
Federal prosecutors did not charge him, however, until shortly before he was 
paroled—just 42 months into his state term.   
         
        Cortez‐Lopez’s total offense level was 21, which, combined with a criminal 
history category of V, yielded a guidelines imprisonment range of 70 to 87 months. 
Cortez‐Lopez proposed a sentence of 28 months—42 months below the guidelines 
minimum—to account for the time he had served in Illinois prison before he was 
indicted on the § 1326(a) charge. In a written submission, counsel for Cortez‐Lopez 
asserted that if the United States had charged him immediately after discovering his 
presence, the following chain of events would have unfolded: (1) Cortez‐Lopez would 
have pleaded guilty to the federal charge before he could be convicted in state court; (2) 
his federal sentence would have been imposed first; (3) with the state case still 
unresolved, he would not have received three criminal history points for that conviction; 
(4) with fewer criminal points his guidelines imprisonment range would have been 
lower; and (5) the state court would have imposed his 9‐year sentence to run 
concurrently with his federal sentence. Counsel pressed this scenario at sentencing to 
justify the proposed 42‐month reduction. Counsel also contended that a below‐range 
sentence was warranted on the ground that Cortez‐Lopez was unlikely to reoffend 
because he had a plan to return to Mexico and build a life there with his girlfriend and 
child.   
         
        The government recommended that Cortez‐Lopez’s sentence fall within the 
guidelines range. Cortez‐Lopez had served only a fraction of his state sentence, the 
prosecutor noted, and the state sentence was for a drug crime wholly unrelated to the 
immigration charge. Given that, the prosecutor argued, there was no good reason to 
shorten the federal sentence. Moreover, the prosecutor argued, Cortez‐Lopez’s five 
No. 14‐2638                                                                             Page 3 
 
removals combined with repeated drug crimes undermined his request for a 
below‐guidelines sentence.   
         
        The district judge weighed the sentencing factors in 18 U.S.C. § 3553(a). He said 
he was particularly troubled by Cortez‐Lopez’s criminal history and five removals, and 
doubted Cortez‐Lopez’s assertion that he would move back to, and remain in, Mexico. 
Because of Cortez‐Lopez’s history of recidivism, the judge explained, the sentence 
needed to be sufficient to deter him from repeating the familiar pattern. But the judge 
also considered mitigating arguments, including that Cortez‐Lopez had accepted 
responsibility for his crimes and was raised in an area where drug trafficking was 
common. 
          
        Additionally, the district judge considered Cortez‐Lopez’s argument about the 
government’s decision not to charge him immediately. The judge acknowledged that the 
government had been aware of the § 1326(a) violation for 42 months before charging 
Cortez‐Lopez, and that the delay may have hampered his ability to seek concurrent 
sentences. The judge reasoned that the government had been entitled to a “reasonable 
amount of time” to investigate and prosecute the § 1326(a) offense, and thought 18 
months would have been enough. For that reason the judge subtracted 24 months         
(42 – 18 = 24) from the high end of the imprisonment range. The resulting term of 63 
months is 7 months below the low end of the range.   
         
        Cortez‐Lopez argues that the refusal to reduce his sentence by the full 42 months 
was an abuse of discretion. Cortez‐Lopez posits that the district judge arbitrarily selected 
18 months as a “reasonable amount of time” for the government to investigate and 
prosecute the § 1326(a) violation. This court reviews the substantive reasonableness of a 
sentence for abuse of discretion in light of the § 3553(a) factors. See United States v. 
Molton, 743 F.3d 479, 484 (7th Cir. 2014). A sentencing judge must weigh a defendant’s 
arguments in mitigation and can rely on a delay in bringing a § 1326(a) charge as one 
factor in determining an appropriate sentence. See United States v. Estrada‐Mederos, 
No. 14‐2417, at *3 (7th Cir. April 29, 2015); United States v. Garcia‐Segura, 717 F.3d 566, 568 
(7th Cir. 2013). 
         
        Cortez‐Lopez principally relies on opinions that uphold a sentencing court’s 
choice to reduce a § 1326(a) sentence by the entire length of time the government had 
known about the immigration crime before seeking an indictment. See United States v. 
Barrera‐Saucedo, 385 F.3d 533 (5th Cir. 2004); United States v. Sanchez‐Rodriguez, 161 F.3d 
556 (9th Cir. 1998). These decisions, Cortez‐Lopez says, bolster his contention that he 
No. 14‐2638                                                                             Page 4 
 
should have received the full 42‐month reduction. But he cites no law showing that the 
judge must do so.   
         
        Cortez‐Lopez overlooks that a judge has discretion to lower the sentence to 
account for the entire delay but is not required to do so, and he ignores that the delay 
was not the only § 3553(a) factor that the judge weighed. In addition to considering the 
preindictment period, the judge emphasized the number of times Cortez‐Lopez had 
illegally reentered the country and that he keeps returning to the country to commit 
drug crimes. See United States v. Smith, 721 F.3d 904, 908 (7th Cir. 2013) (finding no error 
when court rejected defendant’s argument in mitigation but concluded other factors 
warranted sentence imposed); Garcia‐Segura, 717 F.3d at 568 (same); United States v. Pape, 
601 F.3d 743, 749 (7th Cir. 2010) (same). 
         
        Cortez‐Lopez also asserts that the district judge’s sentencing decision was 
particularly unreasonable in light of his finding that Cortez‐Lopez was prejudiced by the 
delay. But the district judge did not find that Cortez‐Lopez was prejudiced; the judge 
simply acknowledged that because of the delay Cortez‐Lopez had lost the opportunity 
to seek concurrent sentences. Even if the United States had indicted Cortez‐Lopez 
immediately upon discovering his illegal presence, there is no reason to assume that 
federal prosecutors would have interfered with the ongoing state prosecution by taking 
Cortez‐Lopez out of state custody and proceeding first with the federal case. And even if 
the federal case had been resolved first, Cortez‐Lopez cites nothing to support his 
assumption that the state court would have run his sentence concurrently.   
         
        The decision when to charge a defendant is as much a matter of prosecutorial 
discretion as the choices if and what to charge. See United States v. Segal, 495 F.3d 826, 833 
(7th Cir. 2007); United States v. Jarrett, 447 F.3d 520, 525 (7th Cir. 2006). Cortez‐Lopez has 
never suggested that the government based its decision invidiously on some 
impermissible factor like race or religion. See United States v. Armstrong, 517 U.S. 456, 464 
(1996); United States v. Moore, 543 F.3d 891, 899–900 (7th Cir. 2008). Indeed, at oral 
argument his lawyer conceded that Cortez‐Lopez does not contend that the government 
acted in bad faith. Cortez‐Lopez committed crimes in two different jurisdictions, one 
state and the other federal, and he cites no legal authority for his premise that he could 
demand that the United States “hurry up” in order to minimize the adverse 
consequences of his crimes. 
         
        Cortez‐Lopez disagrees with the district court’s weighing of the various § 3553(a) 
factors and the court’s decision to credit only part of the 42 months, but he doesn’t 
No. 14‐2638                                                                        Page 5 
 
dispute that the judge considered the time he spent in state prison before he was 
charged. The judge fully explained his conclusion that other considerations tipped the 
scale in favor of a sentence that was higher than Cortez‐Lopez wanted but below the 
guidelines nonetheless. Cortez‐Lopez has not shown an abuse of discretion, and 
accordingly we AFFIRM the sentence.